Citation Nr: 0011160	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

Review of the claims file reflects that the appellant had 
more than 18 years of active military service when he was 
retired in February 1986 due to physical disability.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDING OF FACT

There is no competent medical evidence of record that 
demonstrates the appellant has PTSD.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for PTSD.  The appellant claims that he has PTSD 
as a result of having been exposed to traumatic events while 
serving in Vietnam during the Vietnam Conflict.  The Board 
notes that a DD 214 issued to the appellant upon his 
retirement from active service in February 1986 shows that he 
was awarded the Combat Action Ribbon.  Notwithstanding his 
apparent combat action in Vietnam, the appellant has not 
submitted evidence that meets the first element required to 
show a well-grounded claim because there is no competent 
medical evidence of record that shows he has been diagnosed 
with PTSD.  Although he indicated in a May 1997 statement (VA 
Form 21-4138) that he was receiving treatment for PTSD at a 
VA outpatient clinic in Baton Rouge, Louisiana, clinical 
records from that outpatient clinic, dated from May 1996 to 
May 1997, do not indicate any treatment or diagnosis of PTSD.  
The Board also notes that the appellant failed to report for 
scheduled VA psychiatric examinations on at least two 
occasions (October 1998 and February 1999).  In the absence 
of competent medical evidence indicating the presence of 
PTSD, the appellant's claim fails to satisfy Caluza.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his alleged PTSD, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding a diagnosis 
of PTSD.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing that he has 
PTSD.  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for PTSD is 
plausible or otherwise well grounded.  Therefore, it must be 
denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
November 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for PTSD on the 
basis that it was not well grounded, the Board concludes that 
this error was not prejudicial to him.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

ORDER

The claim for service connection for PTSD is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

